If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 16, 2020
               Plaintiff-Appellee,

v                                                                    No. 347823
                                                                     Saginaw Circuit Court
WILLIE LEE HILL,                                                     LC No. 17-044256-FC

               Defendant-Appellant.


Before: GADOLA, P.J., and GLEICHER and STEPHENS, JJ.

PER CURIAM.

        A jury convicted defendant of armed robbery, MCL 750.529, carjacking, MCL 750.529a,
two counts of unlawful imprisonment, MCL 750.349b(1), fourth-degree fleeing a police officer,
MCL 257.602a(2), and resisting or obstructing a police officer, MCL 750.81d(6). Defendant
challenges the sufficiency of the evidence supporting his unlawful imprisonment convictions,
contends that the trial court violated his right to confront the witnesses against him by preventing
his recross-examination of one of the victims, and asserts that the court erroneously scored Offense
Variable (OV) 8. We discern no error and affirm.

                                       I. BACKGROUND

        Defendant’s convictions arise from a crime spree on October 17, 2016. Defendant began
by robbing a gas station where he was a well-known and regular customer. Defendant followed
the attendant into the booth that houses the cash register and blocked the attendant’s escape.
Defendant forced the attendant at knife point to give him the contents of the register. To flee the
scene, defendant stole a car from Josie Hardaway in a nearby store’s parking lot. Defendant
approached Hardaway as she was entering her vehicle and poked her with an object she believed
was a gun. Defendant forced his way into Hardaway’s vehicle and tried to push her toward the
passenger seat. Hardaway convinced defendant to allow her to walk around to the passenger side
and took her opportunity to run away. Later that same day defendant crashed Hardaway’s car
while fleeing the police and then resisted arrest.




                                                -1-
                             II. SUFFICIENCY OF THE EVIDENCE

        Defendant first contends that the record evidence does not support that he unlawfully
imprisoned either robbery victim. We review de novo a defendant’s challenge to the sufficiency
of the evidence, “view[ing] the evidence in the light most favorable to the prosecution to determine
whether a rational trier of fact could have found the essential elements of the crime to have been
proved beyond a reasonable doubt.” People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37
(2011). In making this assessment, we do “not interfere with the factfinder’s role of determining
the weight of the evidence and the credibility of witnesses.” People v Kosik, 303 Mich. App. 146,
150; 841 NW2d 906 (2013). “It is for the trier of fact, rather than this Court, to determine what
inferences can be fairly drawn from the evidence and to determine the weight to be afforded to the
inferences.” Id. at 150-151.

      The jury convicted defendant of unlawful imprisonment under MCL 750.349b(1)(a) MCL
750.349b(1)(c). MCL 750.349b(1) provides, in relevant part:

             A person commits the crime of unlawful imprisonment if he or she
       knowingly restrains another person under any of the following circumstances:

               (a) The person is restrained by means of a weapon or dangerous instrument.

                                               * * *

               (c) The person was restrained to facilitate the commission of another felony
       or to facilitate flight after commission of another felony.

“Restrain” is defined in the statute as

       to forcibly restrict a person’s movements or to forcibly confine the person so as to
       interfere with that person’s liberty without that person’s consent or without lawful
       authority. The restraint does not have to exist for any particular length of time and
       may be related or incidental to the commission of other criminal acts. [MCL
       750.349b(3)(a).]

“The unlawful-imprisonment statute’s definition of ‘restrain’ provides that ‘[t]he restraint does not
have to exist for any particular length of time . . . .’ MCL 750.349b(3)(a). In other words, the
crime can occur when the victim is held for even a moment.” People v Chelmicki, 305 Mich. App.
58, 70; 850 NW2d 612 (2014). And to “facilitate the commission of another felony or to facilitate
flight after commission of another felony,” means “to make” the commission or the flight “easier.”
Merriam-Webster’s Collegiate Dictionary (11th ed).

        Defendant was convicted of unlawfully imprisoning Hardaway while using a weapon and
to facilitate the commission of a carjacking. Carjacking is proscribed by MCL 750.529a and
includes elements of both larceny and placing another in fear. Hardaway testified that defendant
was “all over” her “as soon as she opened the car door,” poked her with a hard object that she
thought was a gun, ordered her to get into the passenger seat, and that she did not feel free to leave.
This was enough to “restrain” Hardaway and sufficient to facilitate defendant’s commission of
carjacking.


                                                 -2-
       The evidence also supported defendant’s conviction for unlawfully imprisoning Saleh
while committing armed robbery and using a knife. Defendant argues that he only intended to
persuade Saleh to turn over cash from the register before fleeing, not to restrain Saleh. However,
defendant followed Saleh into the cash register booth, used his leg to prevent Saleh’s exit, and held
Saleh in the booth at knife point. Defendant then forced Saleh out of the gas station where there
were no security cameras. On this record, defendant is not entitled to relief.

                 III. CROSS-EXAMINATION – CONFRONTATION CLAUSE

       Defendant next argues that the trial court violated his right of confrontation by denying his
request for recross-examination of Hardaway. Defendant failed to object on this ground below.
Accordingly, our review is limited to plain error impacting defendant’s substantial rights. People
v Carines, 460 Mich. 750, 765-766, 597 NW2d 130 (1999).

        “A primary interest secured by the Confrontation Clause is the right of cross-examination.”
People v Gaines, 306 Mich. App. 289, 315; 856 NW2d 222 (2014). “A limitation on cross-
examination that prevents a defendant from placing before the jury facts from which bias,
prejudice, or lack of credibility of a prosecution witness might be inferred constitutes denial of the
constitutional right of confrontation.” People v Kelly, 231 Mich. App. 627, 643; 588 NW2d 480
(1998). However, “[t]he right of cross-examination is not without limit; neither the Confrontation
Clause nor due process confers an unlimited right to admit all relevant evidence or cross-examine
on any subject.” People v Adamski, 198 Mich. App. 133, 138; 497 NW2d 546 (1993). “[T]rial
judges retain wide latitude insofar as the Confrontation Clause is concerned to impose reasonable
limits on such cross-examination based on concerns about, among other things, harassment,
prejudice, confusion of the issues, the witness’[s] safety, or interrogation that is repetitive or only
marginally relevant.” Delaware v Van Arsdall, 475 U.S. 673, 679; 106 S. Ct. 1431; 89 L. Ed. 2d 674
(1986).

        Here, defendant argues that the trial court inappropriately denied his request for recross-
examination based on a “policy” to never allow recross-examination. There is no record indication
that the trial court had such a policy. Rather, in denying defendant’s request to recross-examine
Hardaway, the trial court stated:

              So, [defense counsel] had an adequate opportunity to question the witness
       on cross examination. If [the prosecutor] had exceeded the scope of cross
       examination [sic redirect] as this Court had previously pointed out, [defense
       counsel] should have posed the appropriate objection at that time of exceeding the
       scope of cross examination. So this Court does not allow re-cross examination.
       And the Court is not going to find an exception in this particular case.

Although the court did say it “does not allow re-cross examination,” it immediately acknowledged
that it makes exceptions to that rule. There simply was no ground to find that the court had a hard
and fast policy that violated Confrontation Clause principles.

       Defendant also argues that the trial court misframed the issue by concluding that defense
counsel should have objected to the prosecution’s exceeding the scope of redirect examination.
Defendant argues that “there was no ‘exceeding the scope’ objection for the defense to make”


                                                 -3-
because “[t]he scope of the defense cross-examination encompassed whether Ms. Hardaway had
been free to leave the car.” Defendant argues that, rather, he should have been permitted to ask
anything of Hardaway on recross-examination that was material, irrespective of the scope of
redirect examination.

      However, the record demonstrates that defendant had an adequate opportunity to cross-
examine Hardaway. During cross-examination, defense counsel and Hardaway had the following
exchange:

              Q. Ran, okay. This person that approached you didn’t tell you to stay some
       place or not to run to the store, did he?

               A. No.

               Q. So you were able to go to the store when you walked around the car, is
       that correct?

               A. I ran in the store.

                                              * * *

               Q. He didn’t stop you from running into the store?

               A. No. No.

        Defendant was able to cross-examine Hardaway on whether defendant stopped her from
escaping. Although Hardaway testified on redirect that she did not feel free to leave, defendant
got in the information he needed. Accordingly, defendant’s right to examine the prosecution’s
witness was not unconstitutionally limited and defendant again is not entitled to relief.

                                            IV. OV 8

        Finally, defendant contends that the trial court erroneously assessed 15 points for OV 8.
“Under the sentencing guidelines, the circuit court’s factual determinations are reviewed for clear
error and must be supported by a preponderance of the evidence.” People v Hardy, 494 Mich. 430,
438; 835 NW2d 340 (2013). “Clear error exists when the reviewing court is left with a definite
and firm conviction that a mistake was made.” People v McDade, 301 Mich. App. 343, 356; 836
NW2d 266 (2013). “Whether the facts, as found, are adequate to satisfy the scoring conditions
prescribed by statute, i.e., the application of the facts to the law, is a question of statutory
interpretation, which an appellate court reviews de novo.” Hardy, 494 Mich. at 438.

       “[OV 8] is victim asportation or captivity.” MCL 777.38(1). Under MCL 777.38(1)(a),
when “[a] victim was asported to another place of greater danger or to a situation of greater danger
or was held captive beyond the time necessary to commit the offense,” 15 points are assessed.

       “A victim is asported to a place or situation involving greater danger when moved away
from the presence or observation of others.” Chelmicki, 305 Mich. App. at 70-71. In Chelmicki,
305 Mich. App. at 71, “[t]he victim was . . . asported to a place of greater danger because she was


                                                -4-
moved away from the balcony, where she was in the presence or observation of others, to the
interior of the apartment, where others were less likely to see defendant committing a crime.”
“[M]ovement of a victim that is incidental to the commission of a crime nonetheless qualifies as
asportation.” People v Barrera, 500 Mich. 14, 17; 892 NW2d 789 (2017). “[P]laces where others
[are] less likely to see defendant committing crimes” constitute places or situations of greater
danger under MCL 777.38(1)(a) for which OV 8 is properly scored. People v Steele, 283 Mich
App 472, 491; 769 NW2d 256 (2009).

        In this case, Saleh testified that defendant blocked the door to the cash register booth, which
was closed to everyone. Inside, defendant placed the knife on Saleh’s back and neck and ordered
Saleh to put the money in the bag. After taking the bag with the money, defendant instructed Saleh
to follow him outside. Saleh stated that he was scared to follow defendant, because there was no
camera outside, and Saleh was afraid that defendant was going to kill him. This evidence
supported that defendant asported Saleh to a place of greater danger—first to the closed-off cash
register booth where no one could assist him and then outside, away from the view of the security
cameras. Accordingly, resentencing is not warranted.

       We affirm.



                                                               /s/ Michael F. Gadola
                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Cynthia Diane Stephens




                                                 -5-